Citation Nr: 0125549	
Decision Date: 10/30/01    Archive Date: 11/05/01

DOCKET NO.  01-00 189A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to payment of unauthorized medical expenses for 
services rendered at the Bothwell Regional Health Center from 
July 31, 2000 to August 1, 2000.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel





INTRODUCTION

The veteran had active service from January 1976 to June 
1978.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a November 2000 decision of the 
Department of Veterans Affairs (VA) Medical Center in Kansas 
City, Missouri.

In addition, in the December 2000 notice of disagreement and 
the January 2001 substantive appeal, the veteran requested an 
appeal hearing before a traveling member of the Board.  As a 
result, such hearing was scheduled for September 2001.  
However, although the veteran's mailed hearing notice was not 
returned as undeliverable, the veteran failed to appear for 
the hearing and there was no further request by the veteran 
to reschedule the hearing.  As such, the veteran's request 
for an appeal hearing will be considered withdrawn and the 
Board will proceed with its review of the claim on appeal on 
the present record.  See 38 C.F.R. § 20.704 (2001).


FINDINGS OF FACT

1.  The veteran is currently service connected for dysthymic 
disorder with anxiety and PTSD, evaluated as 100 percent 
disabling; and for carcinoma of the cervix, postoperative, 
evaluated as 10 percent disabling.

2.  The veteran received unauthorized medical care at the 
Bothwell Regional Health Center from July 31, 2000 to August 
1, 2000 for a non-emergent medical condition, and such care 
was feasibly available at a VA facility. 


CONCLUSION OF LAW

The requirements for payment of unauthorized medical expenses 
for services rendered at the Bothwell Regional Health Center 
from July 31, 2000 to August 1, 2000 have not been met. 38 
U.S.C.A. §§ 1728, 5103A, 5107 (West 1991 & Supp. 2001); 38 
C.F.R. § 17.120 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA).  Among other things, this law eliminates the concept 
of a well-grounded claim and redefines the obligations of the 
VA with respect to the duty to assist.  The VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date. 38 U.S.C.A. 
§ 5103A (West Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29, 
2001)(to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  See also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).

First, the VA has a duty to notify the veteran and his 
representative of any information and evidence necessary to 
substantiate and complete a claim for VA benefits.  Second, 
the VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate his claim.  38 U.S.C.A. § 5103A 
(West Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001)(to be 
codified as amended at 38 C.F.R. § 3.102, 3.159).  

In this case, all private and VA medical records relevant to 
the issue on appeal have been obtained by the RO and have 
been associated with the claims files.  Further, given the 
nature of the claim, a VA examination is not necessary.  
Consequently, the Board is of the opinion that this case is 
ready for appellate review, and in compliance with the 
requirements of the Veterans Claims Assistance Act of 2000.  
At present, the veteran is seeking payment of unauthorized 
medical expenses for services rendered at the Bothwell 
Regional Health Center from July 31, 2000 to August 1, 2000.

With respect to the applicable law, Section 1728(a), Title 
38, United States Code, provides that VA may pay or reimburse 
veterans for medical expenses, not previously authorized, 
incurred in non-VA facilities where: (1) such care or 
services were rendered in a medical emergency of such nature 
that delay would have been hazardous to life or health; (2) 
such care or services were rendered to a veteran in need 
thereof (A) for an adjudicated service- connected disability, 
(B) for a non service-connected disability associated with 
and held to be aggravating a service-connected disability, 
(C) for any disability of a veteran who has a total 
disability permanent in nature from a service-connected 
disability; and (3) Department or other Federal facilities 
were not feasibly available, and an attempt to use them 
beforehand would not have been reasonable, sound, wise, or 
practical.  See 38 U.S.C.A. § 1728 (West 1991); see 38 C.F.R. 
§ 17.120 (2001).  The United States Court Appeals for 
Veterans Claims has held that all three of these statutory 
requirements must be met before reimbursement may be 
authorized.  See Hayes v. Brown, 6 Vet. App. 66, 68 (1993).

The evidence includes records from the University of Kansas 
Medical Center showing the veteran has been treated for 
gynecological problems since the 1970s.  Additionally, 
Emergency Room records from the Ellsworth City Hospital dated 
June 1994 indicate the veteran complained of abdominal pain 
radiating to her back.  She was the patient of a previous 
doctor from the community and was receiving Dilaudid 
analgesic for pain secondary to metastatic cancer.  Upon 
examination, her abdomen was supple, although she professed 
to have had pain within the left lower quadrant.  Her 
examination was completely unremarkable. 

Records dated June 28, 2000 from the Bothwell Regional Health 
Center, Emergency Room (ER), show the veteran underwent a 
colonoscopy at a VA facility during the prior two weeks.  Her 
chief complaint at the ER was right quadrant abdominal pain 
which was constant and radiated into her back since the prior 
night.  The pain was dull, was rated as 12/10, and had its 
onset after eating.  The veteran was positive for vomiting 
and diarrhea.  Additionally, an acute abdominal series (x-
rays) was performed which revealed no localized abdominal 
findings.  Her diagnosis upon discharge was abdominal pain, 
and she was discharged to home in a stable condition.

A hospitalization summary from the Bothwell Regional Health 
Center shows that the veteran was hospitalized from July 31, 
2000 to August 1, 2000 with admitting diagnoses of 
cholelithiasis and hepatitis.  She had significant problems 
with postprandial epigastric and right upper quadrant 
abdominal pain, with ultrasonography showing gallbladder with 
stones.  Based on the veteran's history, physical and routine 
preoperative evaluation, she was admitted on July 31, 2000 to 
undergo a laparoscopic cholecystectomy under general 
anesthesia.  She was discharged to home within 24 hours with 
a prescription of Vicodin for pain and resumption of her 
admission medications.  She was scheduled for follow up in 
the subsequent week. 

At present, the veteran is service connected for dysthymic 
disorder with anxiety and PTSD, evaluated as 100 percent 
disabling; and for carcinoma of the cervix, postoperative, 
evaluated as 10 percent disabling.  As noted in the January 
2001 substantive appeal, the veteran acknowledges that there 
was a VA facility to take care of her gallbladder surgery, 
but unfortunately that VA facility did not take her 
seriously.  She further reports that, after complaining of 
continuous side pain, she was referred to a VA physician who 
dismissed her complains as related to her service connected 
mental condition and treated her only with pain medication.  
Subsequently, she developed severe abdominal pain, was taken 
by ambulance to the Bothwell Regional Health Center, 
Emergency Room, and underwent surgery for a diseased 
gallbladder.  She is currently seeking reimbursement of 
medical expenses secondary to services rendered at the 
Bothwell Regional Health Center from July 31, 2000 to August 
1, 2000.

Upon a review of the claims file, the evidence shows that the 
veteran has had gynecological problems since the 1970s.  As 
well, the records show she complained of acute abdominal pain 
in June 2000, and in July 2000 she underwent a 
cholecystectomy for gallbladder disease with stones.  
However, the Board finds that the evidence does not confirm 
the veteran's assertions that the care she received in July 
2000 was rendered in a medical emergency.  Also, the evidence 
does not show that a VA or Federal facility was not feasibly 
available, and an attempt to use them beforehand would not 
have been reasonable, sound, wise or practical.

Specifically, the evidence shows that the veteran had 
abdominal pain on June 28, 2000 which led her to visit the 
ER.  However, the evidence does not show additional abdominal 
problems until July 31, 2000, a month after her ER visit.  In 
this regard, the hospitalization records note that she was 
admitted for a laparoscopic cholecystectomy, given her 
history, physical and routine preoperative evaluation, not 
because of an emergency situation.  Additionally, by the 
veteran's own admission in the January 2001 substantive 
appeal, there was a VA facility available to take care of her 
gallbladder surgery.  However, her July 2000 surgery was 
performed, without prior authorization, at a non-VA facility.

Therefore, the Board finds that the evidence does not satisfy 
the criteria for entitlement to payment of unauthorized 
medical expenses for services rendered at the Bothwell 
Regional Health Center from July 31, 2000 to August 1, 2000.  
The preponderance of the evidence is against the veteran's 
claim, and the claim must be denied.


ORDER

Payment of unauthorized medical expenses for services 
rendered at the Bothwell Regional Health Center from July 31, 
2000 to August 1, 2000, is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 



